DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-7 and 11-12) in the reply filed on 09/15/2021 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Status
Claims 1-12 are currently pending.
Claims 8-10 have been withdrawn.
Claims 1-7 and 11-12 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tightly" in claim 7 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In this office action, “tighly” is being interpreted by the examiner as a means of force that resists movement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110117419 A1) in view of Wu et al (CN207779574U) further in view of Seo et al (US 20050206347 A1).
Regarding claim 1 and 11-12, Lee discloses a vehicle (electric car 1), comprising: a power source to provide power for the vehicle; and a battery pack (battery pack 10 in Fig. 7) configured to provide electricity for the power source ([0025], [0038], [0083]-[0084]). Lee discloses the battery pack including a battery module (first battery module 100 in Fig. 1), 
However, Lee does not disclose a positioning bracket affixed onto one of the plurality of batteries and provided with a first opening penetrating in a vertical direction, a circuit board comprising: a first main body portion disposed above the positioning bracket; and a mounting portion located below the first main body portion, the mounting portion contained in the first opening and supported on the one of the plurality of batteries, a thermistor affixed on the mounting portion of the circuit board, or a fixing cover plate tightly pressed against the mounting portion of the circuit board in the vertical direction to fix the mounting portion to the one of the plurality of batteries.
Wu teaches in battery technologies, an integrated temperature sensor is integrated on a flexible printed circuit (FPC), the FPC is attached to a top of a busbar mounting plate, and the temperature sensor is inserted under the busbar mounting plate and cannot be removed, however, once the temperature sensor fails, it is difficult to replace ([0004]). Wu teaches a temperature sensor mounting assembly for batteries wherein the temperature sensor mounting assembly is convenient to disassemble and replace the temperature sensor ([0006]).
Wu teaches a temperature sensor mounting assembly (100 in Fig. 1) including a positioning bracket (busbar mounting plate 110 in Fig. 1) affixed to a battery (“The busbar mounting plate 110 can be used to fix the busbar on the battery, and after the busbar mounting plate 110 is fixed, the lower surface of the busbar mounting plate 110 can be in contact with the battery cell” [0039]) and provided with a first opening (upper first mounting hole 111 in Fig. 1) penetrating in a vertical direction ([0039]). 


    PNG
    media_image1.png
    276
    368
    media_image1.png
    Greyscale

Annotated Wu Fig. 1
Wu teaches a temperature sensor (130 in Fig. 1) affixed on the mounting portion of the circuit board ([0040]); and a fixing cover plate (pressure block 140 in Fig. 1) tightly pressed against the mounting portion of the circuit board in the vertical direction to fix the mounting portion to the one of the plurality of batteries ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Wu within the vehicle of Lee and provided a temperature sensor mounting assembly including a positioning bracket affixed onto one of the plurality of batteries and provided with a first opening penetrating in a vertical direction, a circuit board comprising: a first main body portion disposed above the positioning bracket; and a mounting portion located below the first main body portion, the mounting portion 
However, modified Lee does not describe that the temperature sensor is a thermistor.
Seo teaches that with a power supply apparatus that adopts thermistors (for example, NTC thermistors) as temperature sensors, it is possible to detect the temperatures of a large number of battery cells correctly and with high accuracy ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Seo within the vehicle of modified Lee and provided the temperature sensor to be a thermistor with the expectation that it would be possible to detect the temperatures of a large number of battery cells correctly and with high accuracy.

Regarding claim 3, modified Lee meets all of the limitations of claim 1 as set forth above. Lee further discloses wherein the circuit board comprises: a second opening (second mounting hole 121a in Fig. 1) penetrating the first main body portion in the vertical direction; and a connecting portion extending downward from the second main body portion through the second opening in the first main body portion, in which one end of the connecting portion is 

    PNG
    media_image2.png
    259
    368
    media_image2.png
    Greyscale

Annotated Wu Fig. 1

Claims 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110117419 A1) in view of Wu et al (CN207779574U) further in view of Seo et al (US 20050206347 A1) as applied to claim 1, and further in view of Jeong et al (US 20150079437 A1).
Regarding claim 2, modified Lee meets all of the limitations of claim 1 as set forth above. Lee further discloses wherein each of the batteries comprises: a top cover (cap plate 113 in Fig. 3) and two electrode terminals (electrode terminals 112 in Fig. 3) disposed on the top cover at an interval in a transverse direction (Fig. 3 of Lee, [0049], [0051] of Lee). Modified Lee teaches the mounting portion is secured to the top cover of the one of the plurality of batteries by the fixing cover plate battery (“The extension 122 is pressed against the battery core”, [0037] of Wu, “after the busbar mounting plate 110 is fixed, the lower surface of the busbar mounting plate 110 can be in contact with the battery cell”, [0039] of Wu). 


    PNG
    media_image3.png
    524
    677
    media_image3.png
    Greyscale

Annotated Wu Fig. 1

Modified Lee does not meet the limitation wherein two first positioning holes disposed in the second main body portion and configured to receive the corresponding electrode terminals or the battery module comprises an electrical connecting piece located above the second main body portion of the positioning bracket and connected to the corresponding electrode terminals of two adjacent batteries of the plurality of batteries.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the battery module of modified Lee and provided openings in the second main body portion of the positioning bracket affixed onto one of the plurality of batteries in order to expose the electrode terminals of the battery and further provided an electrical connecting piece, such as a bus bar, located above the second main body portion to connect the corresponding electrode terminals of two adjacent batteries of the plurality of batteries. This modification would be made with the reasonable expectation that it would lead to the successful connection of the plurality of batteries within the battery module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 5, modified Lee meets all of the limitations of claim 5 as set forth above. Modified Lee further meets the limitation wherein the positioning bracket comprises: a first supporting portion protruding from the second main body portion in the vertical direction; and a second supporting portion protruding from the first extending portion in the vertical direction, wherein the first main body portion of the circuit board is supported above the first supporting portion and the second supporting portion of the positioning bracket (shown in annotated Wu Fig. 1 below).

    PNG
    media_image4.png
    524
    848
    media_image4.png
    Greyscale

Annotated Wu Fig. 1

Regarding claim 6, modified Lee meets all of the limitations of claim 5 as set forth above. Modified Lee further meets the limitation wherein the fixing cover plate is located between the first main body portion of the circuit board and the one of the plurality of batteries (lower portion of 140 is located between the first main body portion and the battery), and is disposed on the positioning bracket (Fig. 2 of Wu, “142a is attached to the upper surface of the busbar mounting board 110” [0049]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110117419 A1) in view of Wu et al (CN207779574U) further in view of Seo et al (US 20050206347 A1) as applied to claim 1, and further in view of He (US 20150291055 A1).
claim 4, modified Lee meets all of the limitations of claim 1 as set forth above. Modified Lee does not meet the limitation wherein the circuit board is provided with a reinforcing plate around the position of the thermistor, the reinforcing plate extends in the vertical direction and exceeds the thermistor, and the fixing cover plate is directly pressed against the reinforcing plate in the vertical direction, to tightly press the mounting portion of the circuit board.
He teaches traditional battery temperature sensors may be installed inside a protected shell of the sensor ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of He within the vehicle of modified Lee and provided a protected shell (drawn to the claimed reinforcing plate) to the thermistor with the expectation that it would protect the thermistor.
From this modification, the shell would be on the outer surface of the thermistor therefore extend in the vertical direction and exceed the thermistor so that the fixing cover plate would directly press against the reinforcing plate in the vertical direction, to tightly press the mounting portion of the circuit board.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110117419 A1) in view of Wu et al (CN207779574U), Seo et al (US 20050206347 A1) and Jeong et al (US 20150079437 A1) as applied to claim 6, and further in view of Maguire et al (US 20180212292 A1).
Regarding claim 7, modified Lee meets all of the limitations of claim 6 as set forth above. Lee further discloses wherein the fixing cover plate comprises: a third main body portion; an second extending portion formed on both sides of the third main body portion in the 

    PNG
    media_image5.png
    403
    648
    media_image5.png
    Greyscale

Annotated Wu Fig. 3

However, modified Lee does not meet the limitation wherein the first elastic protrusion and the first supporting portion are secured together, and the second elastic protrusion and the second supporting portion are also secured together, thereby causing the third main body portion of the fixing cover plate to tightly press the mounting portion of the circuit board.
Maguire teaches first attachment features (70A in Fig. 6A-7B) that protrude upwards from the sidewalls of a tray (62 in Fig. 6A-7B), but can also be molded together with other portions of the tray ([0052], [0053]). Maguire teaches that the first attachment features include a clip arm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maguire within the battery module of modified Lee and substituted the first elastic protrusion and second elastic protrusion of modified Lee with a first elastic protrusion and second elastic protrusion, such as the first attachment features of Maguire, and provided a recess/hole, such as the second attachment features of Maguire, to the first supporting portion and the second supporting portion. This modification would be made because it is a known means for attaching/connecting parts in a battery module and one of ordinary skill in the art would reasonably expect it would lead to the third main body portion of the fixing cover plate successfully pressed tightly the mounting portion of the circuit board. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        


/Maria Laios/Primary Examiner, Art Unit 1727